Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Previous Office Action inadvertently missing a 101 rejection. Therefore, the previous Office Action is vacated. A new Office Action is issued herein.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15 and 16 recite “computer storage medium storing a computer program… to perform the signaling transmission method…” that are normally would fall with the statutory subject matter. The specification is silent as to what encompasses a storage medium, and thus the broadest reasonable interpretation includes both transitory and non-transitory embodiments. Transitory embodiments (i.e., carrier wave or signals) are considered physical phenomena that are not within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), the scope of the claim includes an ineligible embodiment.  Inclusion of an ineligible embodiment within the scope of the claim requires a 101 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahin et al (2010/0054177).
Consider claims 1 and 11, Sahin et al teach a signaling transmission method and device, comprising: sending, by a second device, a request signaling to a first device (par. 0020; Fig. 3- 4; INVITE message); receiving, by the second device, a signaling for requesting the second device to try a call sent by the first device, and sending a signaling for trying a call to the first device (par. 0020; Fig. 3-4; 100 trying); receiving, by the second device, a ringing signaling sent by the first device and sending a temporary response signaling to the first device (par. 0020; Fig. 3-4; 180 Ringing and provisional response(s) PRACK); and receiving, by the second device, a signaling for confirming the response and a signaling for confirming the request which are sent by the first device and sending a response signaling to the first device (Fig. 3-4; 200 OK (PRACK) and ACK). 
 	Consider claims 2 and 12, Sahin et al teach wherein the step of sending the temporary response signaling to the first device comprises: continuously sending, by the second device, m nd SDP offer/3rd SDP offer) corresponding to next/m temporary responses; 200 OK (PRACK/Update) corresponding to confirming responses). 
 	Consider claim 5, Sahin et al teach wherein the first device is an end station (i.e., a second party) in a satellite communication system and the second device is a master station (i.e., unit equipment) in the satellite communication system (par. 0009). 
 	Consider claim 6, Sahin et al teach a signaling transmission method, comprising: receiving, by a first device, a request signaling sent by a second device and sending a signaling for requesting the second device to try a call to the second device (par. 0020; Fig. 3- 4; INVITE message); receiving, by the first device, a signaling for trying a call sent by the second device and sending a ringing signaling to the second device (par. 0020; Fig. 3-4; 100 trying); receiving, by the first device, a temporary response signaling sent by the second device and sending a signaling for confirming the response and a signaling for confirming the request to the second device (par. 0020; Fig. 3-4; PRACK and 200 OK (PRACK)); and receiving, by the first device, a response signaling sent by the second device (par. 0020; Fig. 3-4; ACK). 
 	Consider claim 7, Sahin et al teach wherein the step of sending the signaling for confirming the response and the signaling for confirming the request to the second device comprises: after each time of receiving the temporary response signaling sent by the second device, sending, by the first device, one piece of the signaling for confirming the response to the second device, and sending the signaling for confirming the request to the second device after sending m pieces of the signaling for confirming the response, wherein m is a positive integer 
 	Consider claim 10, Sahin et al teach wherein the first device is an end station (i.e., a second party) in a satellite communication system and the second device is a master station (i.e., unit equipment) in the satellite communication system (par. 0009). 
Consider claims 15-16 and 19-20, Sahin et al inherently teach a computer storage medium storing a computer program which, when executed by a processor, causes the processor to perform the signaling transmission method according to claim 1 and claim 6 (par. 0020; Fig. 3-4 suggest the call flow procedures that executed the call procedure which implies the method is executed by the hardware software combination. 
 	Consider claims 17-18, Sahin et al teach wherein the first device and the second device are both base stations in a microwave communication system (par. 0003; 0009).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin et al (2010/0054177) in view of Khan et al (2018/0054370).
Consider claims 3-4 and 8-9, Sahin et al exchanging request and response messages (i.e., the request signaling, the signaling for trying a call, the temporary response signaling and the response signaling) between communication devices and continue to exchange messages after . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 13, 2021